                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     X ONE, INC.,                                      Case No. 16-cv-06050-LHK (SVK)
                                   8                    Plaintiff,
                                                                                           FURTHER ORDER REGARDING THE
                                   9             v.                                        PARTIES’ JUNE 7, 2019 JOINT
                                                                                           DISCOVERY LETTER
                                  10     UBER TECHNOLOGIES, INC.,
                                                                                           Re: Dkt. Nos. 184, 194
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This is the Court’s second order addressing ECF 184 in which Plaintiff X One, Inc.
                                  14   (“X One”) moves to compel in camera review of certain emails identified in Defendant Uber
                                  15   Technologies, Inc.’s (“Uber”) privilege logs and moves to compel further responses to X One’s
                                  16   Requests for Admission (“RFAs”). ECF 184. On June 18, 2019, the Court issued its first order
                                  17   regarding this dispute. ECF 194. The Court ordered Uber to submit the documents for which
                                  18   Uber withdrew its work product production claim for in camera review and requested that the
                                  19   Parties indicate whether Uber or X One, or both, produced the documents identified in RFAs Nos.
                                  20   12–15, 22, 23, 27, 34, 35 and 42. Id. at 2–4. The Court also denied X One’s motion to compel a
                                  21   further response to RFAs Nos. 18–21, 24, 25, 39, 40 and 56–61. Id. at 4.
                                  22          Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for disposition
                                  23   without oral argument. The Court has received and reviewed the documents Uber produced for in
                                  24   camera review as well as the Parties’ responses regarding who produced the documents identified
                                  25   in RFAs Nos. 12–15, 22, 23, 27, 34, 35 and 42. As set forth below, the Court FINDS that
                                  26   attorney-client privilege applies to the documents produced by Uber for in camera review. The
                                  27   Court further ORDERS that RFAs. Nos. 12–15, 22, 23, 27, 34 and 35 are deemed ADMITTED
                                  28   according to the limitations set forth below. Lastly, the Court DENIES X One’s motion to
                                   1   compel a further response to RFA No. 42.

                                   2          I.       UBER’S ATTORNEY-CLIENT PRIVILEGE CLAIM

                                   3                Through its June 7, 2019 motion to compel, X One sought clarification regarding the

                                   4   privilege status of documents identified in Uber’s privilege log based primarily on Uber’s decision

                                   5   to withdraw work product protection from those documents after receiving X One’s May 29, 2019

                                   6   supplemental response to an interrogatory regarding X One’s damages contentions. ECF 184 at

                                   7   1–3.

                                   8                Although Uber withdrew its work product protection claim over the documents that X One

                                   9   now challenges, it maintains that attorney-client privilege still applies to these documents. Id. at 3.

                                  10   Attorney-client privilege protects confidential communications between attorneys and clients

                                  11   made for the purpose of giving legal advice. See United States v. Richey, 632 F.3d 559, 566 (9th

                                  12   Cir. 2011). This privilege protects communications with outside as well as in-house counsel. See
Northern District of California
 United States District Court




                                  13   United States v. Rowe, 96 F.3d 1294, 1296 (9th Cir. 1996). Likewise, the privilege can also apply

                                  14   to communications between members of in-house counsel. See United States v. ChevronTexaco

                                  15   Corp., 241 F. Supp. 2d 1065, 1077 (N.D. Cal. 2002).

                                  16                The Court has reviewed the documents described in entries nos. 10 and 30–43 of Uber’s

                                  17   June 2019 privilege log at Ex. 6 (ECF 181-8). The Court FINDS that all the documents are

                                  18   properly categorized as privileged attorney-client communications and that Uber has properly

                                  19   withdrawn its work product protection designation over these documents. To the extent that

                                  20   X One moves to compel production of these documents, the Court DENIES X One’s request.

                                  21          II.      X ONE’S REQUESTS FOR ADMISSION

                                  22                X One’s RFAs Nos. 12–15, 22, 23, 27, 34, 35 and 42, relate to whether individuals sent or

                                  23   received certain communications. Uber’s refusal to admit or deny receiving documents that it

                                  24   produced is not well taken, particularly where Uber denies receiving emails sent from X One to

                                  25   Uber and produced by Uber. Without a citing a single supporting fact, such as a demonstrable

                                  26   failure of an email server on a given date, it is untenable that such denials were made in good

                                  27   faith. Accordingly, the Court ORDERS as follows:

                                  28   ////
                                                                                            2
                                   1                •   X One’s RFAs Nos. 12–15, 22, 23, 34 and 35 are deemed ADMITTED.

                                   2                •   X One’s RFA No. 27 is deemed ADMITTED as to Travis Kalanick’s receipt of

                                   3                    Jose Picazo’s December 10, 2014 email.

                                   4                •   X One’s motion to compel a further response to RFA No. 42 is DENIED. Uber

                                   5                    argues that Mr. O’Shea could not recall sending the chart identified in RFA No. 42

                                   6                    to Mr. Michael. ECF 184 at 5–6. This explanation provides sufficient support for

                                   7                    Uber’s response that it lacks enough information to admit or deny RFA No. 42.

                                   8      III.      CONCLUSION

                                   9             In sum, the Court ORDERS as follows:

                                  10                •   Attorney-client privilege applies to the documents described in entries nos. 10 and

                                  11                    30–43 of Uber’s June 2019 privilege log at Ex. 6 (ECF 181-8).

                                  12                •   X One’s RFAs Nos. 12–15, 22, 23, 34 and 35 are deemed ADMITTED.
Northern District of California
 United States District Court




                                  13                •   X One’s RFA No. 27 is deemed ADMITTED as to Travis Kalanick’s receipt of

                                  14                    Jose Picazo’s December 10, 2014 email.

                                  15                •   X One’s motion to compel a further response to RFA No. 42 is DENIED.

                                  16             SO ORDERED.

                                  17

                                  18   Dated: June 21, 2019

                                  19

                                  20
                                                                                                     SUSAN VAN KEULEN
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
